               Case 2:17-cv-00651-AKK-WC Document 16 Filed 07/12/19 Page 1 of 3



TRULINCS 10579062 - STILLEY, OSCAR AMOS - Unit: YAZ-B-B


FROM: 10579062
TO:
SUBJECT:2255_ReynoldsDscMtn
DATE:05/12/2019 08:16:43 AM

         UNITED STATES DISTRICT COURT
          MIDDLE DISTRICT OF ALABAMA
            NORTHERN DIVISION

AARON KEITH REYNOLDS 09093-002                                                         DEFENDANT/PETITIONER

V.          CIVIL 2:17-CV-651 AKK/WC
         CRIMINAL 2:14-CR-432 AKK/WC (both without prejudice to the fact that Sharon Lovelace Blackburn
         was trial judge)

UNITED STATES                                                                      PLAINTIFF/RESPONDENT

          PETITIONER'S MOTION FOR ORDER OF DISCLOSURE

Comes now Petitioner Aaron Keith Reynolds (Petitioner) and for his motion states:

1. For reasons explained in his reply brief, Petitioner requests an order from the court commanding the government to tum
over the following information to the Petitioner, at govemment expense unless otherwise stated.

2. Petitioner requests all grand jury transcripts for any proceeding in which Petitioner's matter was discussed or acted upon,
including the original indictment, the superseding indictment, and any other proceedings that did not result in indictment.

3. Petitioner requests all court reporter billings for any and all proceedings in which an indictment concerning Petitioner was
voted upon and/or approved as a "true bill."

4. Petitioner requests an exhaustive set of documentation concerning any and all investigations, and the results thereof, on
any state, local, or federal employee or officer or attomey which has been involved in the investigation or prosecution of
Petitioner, whatsoever.

5. Petitioner requests that this information be provided in electronic format, with URLs, usemames, and passwords to
Petitioner, so that he can access this information at any time. Petitioner also requests a hard copy to be served on him at his
place of confinement or otherwise.

WHEREFORE,Petitioner requests that the Court order the disclosure of the foregoing information, within a reasonable time
specified in the order; and for such other and further relief as may be appropriate whether or not specifically requested.

)
)

By:
Aaron Keith Reynolds
                                                                '(c)
                                                              Date
                                                                                    f9-
FCC Yazoo City Low
PO Box 5000
Yazoo City, MS 39194

            CERTIFICATE OF SERVICE - PRISON MAILBOX RULE

Petitioner by his signature above pursuant to 28 USC 1746 declares under penalty of perjury that on the date stated above he
placed a copy of this pleading in the prison outgoing mail receptacle, with sufficient 1st class postage attached, addressed to
the clerk of the court for filing and service via CM/ECF.
                 Case 2:17-cv-00651-AKK-WC Document 16 Filed 07/12/19 Page 2 of 3




TRULINCS 10579062 - STILLEY, OSCAR AMOS - Unit: YAZ-B-B


FROM: 10579062
TO:
SUBJECT: FORM_CertService
DATE: 05/17/2019 11:45:22 AM

         CERTIFICATE OF SERVICE - PRISON MAILBOX RULE

By my signature below, pursuant to 28 USC 1746, I declare under penalty of perjury that on the date stated below I served a
copy of this pleading on all parties entitled to service by placing a copy of this pleading in the prison outgoing mail receptacle,
with sufficient 1st Class US Postage attached, addressed to the derk for filing and service on all parties entitled to service, via
CM/ECF. IN ADDITION, I furthermore placed an additional hard copy of this pleading in the prison outgoing mail receptacle,
addressed to Brandon Bates, AUSA, 131 Clayton Street, Montgomery, AL 36104. No other attomey has given notice of entry
of appearance or expectation of service, and furthermore both Mr. Bates and any other AUSA counsel of record will necessarily
receive a free electronic co• via CM/ECF, immediately upon entry of this pleading into the said system.


By:                                I
Aaron Keith Reynolds                                        Date
                                                                7-91—
                   Case 2:17-cv-00651-AKK-WC Document 16 Filed 07/12/19 Page 3 of 3




:r.)09693-092
       Aaron Key Reynolds
       09093 002 Federal Correction Complex
       Po.Box.5000
       Yazoo CITY, MS 39194
       United States




                                                                o09093-002<=>
                                                                      Clerk Federal Court House
                                                                      1 Church ST
                                                                      1vlu3lansrv,AL 36104
                                                                      United States




                                               i 04--401 SO i          111111111,1,1111111111,1111111$111111111111111,1111iiiiiiithlid
